Citation Nr: 1544476	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-40 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle disability and right tibia and fibula fracture residuals.  

2.  Entitlement to a compensable evaluation for right tibia and fibula fracture residuals.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to June 1959. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now under the jurisdiction of the Detroit, Michigan RO.

In October 2010 a hearing was held before the undersigned at the Detroit RO.  A transcript of the hearing is of record.

This appeal was previously before the Board in December 2010, May 2012, and September 2014, at which times it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action on his part is required.



FINDING OF FACT

Right tibia and fibula fracture residuals do not more nearly approximate slight disability of the knee or ankle.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right tibia and fibula fracture residuals have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in March 2008 discussed the evidence and information necessary to support a claim for increase.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  

Regarding whether there was substantial compliance with the Board's December 2010, May 2012, and September 2014 remand directives, the AOJ obtained and associated with the claims file updated VA treatment records.  The AOJ also scheduled the Veteran for VA examinations in January 2011 and March 2014.  In October 2014 and again in December 2014, the AOJ sent the Veteran a letter requesting that he specify the location of any impairment related to his residuals of fractures of the right tibia and fibula.  The Veteran did not respond to this letter.  As the duty to assist is not a one-way street (see Wood v. Derwinski, 1 Vet. App. 190 (1991)), VA's assistance obligations are met.  The Board thus concludes that there was substantial compliance with the instructions in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned acting Veterans Law Judge (VLJ), during which he presented oral argument in support of his appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the undersigned sought to identify any outstanding evidence.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

The Board is satisfied that VA has complied with its duty to assist requirements.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ankylosis of the knee warrants a 30 percent evaluation if it is favorable at full extension or in slight flexion between zero and 10 degrees.  It warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 10 percent evaluation is assigned where there is slight impairment.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of the tibia and fibula warrants a 10 percent evaluation where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is assignable where there is malunion with marked knee or ankle disability.  A 40 percent evaluation is warranted where there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Service connection was originally granted for healed fractures of the right tibia and fibula in an October 1959 rating decision.  The instant claim for increase was received in November 2007.  

On VA examination in April 2008, the Veteran reported that he sustained an injury to his right leg during service and was treated with a cast.  Physical examination revealed normal alignment.  There was no deformity, swelling, or tenderness.  Ankle motion was full and painless.  Sensation was normal and reflexes were equal.  The diagnosis was normal right leg and ankle without any residual of trauma.  
During his October 2010 hearing, the Veteran testified that he had pain in his right leg.  He did not specify the area of the right lower extremity where he experienced pain.  

An additional VA examination was conducted in January 2011.  The examiner noted that the Veteran walked with an antalgic gait.  There was no crepitation, mass behind the knee, clicks, snaps, grinding, or instability.  There was no indication of patellar, meniscus, or tendon abnormality.  Range of motion of the right knee was normal, with zero degrees of extension to 130 degrees of flexion.  Range of motion of the right ankle was also normal, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no objective evidence of pain and no additional limitation of motion following repetitive motion.  The examiner concluded that there was no objective evidence of a right knee condition.  He noted that the Veteran failed to report for X-ray examination, and that he was therefore unable to evaluate fracture residuals.  He stated, however, that clinically there was no evidence of gross malunion, no motion indicating a fracture site, and satisfactory overall alignment of the right lower limb with no pain.  

On VA examination in March 2014, the Veteran reported right lower leg pain at night and occasionally with weather changes.  He denied pain on ambulation.  He did not complain of right knee pain.  He denied flare-ups.  Range of motion of the right knee was from zero degrees of extension to 120 degrees of flexion, including after repetitive use testing.  There was no objective evidence of painful motion.  It was noted there was functional loss as a result of less movement than normal.  Muscle strength and stability testing were all within normal limits.  The examiner noted that X-ray examination in April 2008 had indicated negative tibia and fibula findings.  The examiner opined that the Veteran had no functional loss due to pain or painful motion to the right knee, because his right knee motion was equal to his left side and he had no pain on examination with motion of the right knee.  He concluded that the Veteran did not demonstrate malunion of the right tibia and fibula and that 1998 and 2008 X-rays revealed healed right tibia and fibula with no signs of malunion or nonunion.  The examiner noted the Veteran had excellent motion of the right ankle and knee on examination, both without pain.  He found that there was no accompanying knee or ankle disability to the right leg.  
An August 2014 letter from Dr. J.T.M. notes that the Veteran had a history of an ankle fracture during service and that he reported long term pain and discomfort with associated limitations in activity that he attributed to the injury including swelling requiring elevation, limited mobility to short distances due to pain, difficulty doing chores, such as cutting the lawn, and back discomfort attributed to limping gait.

Having reviewed the evidence pertaining to this claim, the Board concludes that a compensable evaluation is not warranted for right tibia and fibula fracture residuals.  In this regard, a compensable evaluation requires evidence of malunion of the tibia and fibula with impairment of the tibia and fibula with slight knee or ankle disability.  The January 2011 VA examiner found that clinically there was no evidence of malunion.  The March 2014 VA examiner also concluded that there was no malunion or nonunion of the tibia and fibula.  Additionally, the record contains no objective evidence of right knee or ankle disability.  Rather, the 2008 VA examiner specified that the Veteran's right knee and ankle were normal, with no residual of trauma.  The 2011 VA examiner stated that there was no evidence of a right knee condition, while the 2014 VA examiner found no evidence of right knee or ankle disability.

The Board has also considered whether compensable evaluations might apply under the other various criteria for evaluation of ankle and knee disabilities and result in a higher evaluation; however, as noted, there is no objective evidence of right knee or ankle disability.  Although right knee flexion was slightly limited to 120 degrees, there was no pain noted on examination and no additional limitation of motion after repetitive use testing.  There is no evidence of instability or recurrent subluxation of the knee, dislocated or removal of semilunar cartilage, ankylosis of the knee, ankle, or subastragalar or tarsal joint, genu recurvatum, limited motion of the ankle, malunion of the os calcis or astragalus, or astragalectomy; thus, the rating criteria addressing these manifestations and disabilities are inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5263, 5270-5274.

The August 2014 letter from Dr. J.T.M. indicates the Veteran experiences pain and limitation of activity as a result of an ankle fracture in service.  Notably, the Veteran is service-connected for a left ankle disability and the letter does not specify whether the conclusions are related to the right or left ankle.  Even resolving reasonable doubt in the Veteran's favor and finding that the letter discusses symptoms related to the right ankle rather than the left ankle, the Board still concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable evaluation for right tibia and fibula fracture residuals.  The Board accepts the Veteran's reports of pain in his right lower extremity.  See DeLuca, 8 Vet. App. at 202.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a compensable evaluation under diagnostic codes pertinent to the knee or ankle when considering such factors as pain, weakness, and incoordination.  None of the VA examiners found that the Veteran had functional impairment that would more nearly approximate the findings for a compensable evaluation.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a compensable evaluation is not for application under any relevant Diagnostic Code.

The Board has also considered whether any staged rating is warranted.  The Veteran's right tibia and fibula fracture residuals have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period; therefore, a staged rating is not warranted.  See Hart, 21 Vet. App. at 505.

	Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right tibia and fibula fracture residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right tibia and fibula fracture residuals with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, he complains of pain in his right lower extremity.  The rating categories by their general nature contemplate any possible knee or ankle symptomatology along with consideration DeLuca criteria, including §§ 4.40 and 4.45, which consider symptoms such as pain, weakness, and instability producing functional limitations; therefore, they cannot be said not to contemplate the Veteran's symptoms.  Therefore, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In short, there is nothing in the record to indicate that the Veteran's right tibia and fibula fracture residuals cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for right tibia and fibula fracture residuals is denied.




REMAND

In its September 2014 remand, the Board concluded that the March 2014 spine examination was inadequate for the purpose of deciding the claim of entitlement to service connection for a low back disability.  The Board directed that the examiner be requested to provide an addendum addressing whether any diagnosed back disorder was caused or aggravated by the Veteran's service-connected left ankle or right tibia and fibula disabilities.  

Unfortunately, the VA physician who reviewed the record in February 2015 reiterated the previous opinion verbatim, stating, "After reviewing the SMR provided today, there is no objective or subjective findings of back condition. The lumbar spine condition is not related, compensatory or otherwise, to the R tibia/fibula or the L ankle service connected conditions.  He has age appropriate degenerative changes to his lumbar spine that are not related to his left ankle or right leg conditions."  This statement does not appropriately respond to the Board's inquiry regarding causation and aggravation.  Thus, this issue must be remanded for compliance with the Board's September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that further development and adjudication of the Veteran's low back claim may provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.





Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the March 2014 examination, or a similarly qualified practitioner if the March 2014 examiner is unavailable, for an addendum opinion.  The examiner should review the claims file, including the Virtual VA and VBMS records, and this remand; the fact that such review occurred should be noted in the ensuing addendum report.

Thereafter, the examiner should opine as to the following:

a) Is it at least as likely as not that any diagnosed lower back disorder was either (i) caused, or (ii) aggravated (i.e., permanently worsened beyond the natural progression of the disability) by the Veteran's service-connected traumatic arthritis of the left ankle or service-connected healed fractures of the right tibia and fibula? 

The examiner should note that the questions of "causation" and "aggravation" are separate questions, and must be addressed with separate opinions.

b) If the opinion is that either his left ankle disability or right tibia and fibula disability aggravated the lumbar spine disability, the examiner should specify, so far as possible, the degree of additional disability (pathology/impairment) resulting from such aggravation.
The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.
 
2.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


